DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
The Applicant’s amendment filed on January 19, 2021 was received.  Claim 4 was canceled.  Claims 1-2 and 8 were amended.  Claims 13-15 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 15, 2020.

Claim Interpretation
The "epitaxial growth of SiC" in "the chemical vapor deposition apparatus is configured to perform an epitaxial growth of SiC" of claim 6 is considered an intended use of an apparatus, thus when the apparatus is capable of vapor deposition, it is considered meeting this claim limitation.
The “the epitaxial growth of SiC is an epitaxial growth wherein a Cl-based gas is used” of claim 7 is considered an intended use of an apparatus, thus when the apparatus is capable of vapor deposition, it is considered meeting this claim limitation.
The “the pressure in the reaction furnace during use is greater than or equal to 2 kPa and smaller than or equal to 50 kPa” of claim 8 is considered an intended use of an apparatus, thus 
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In regards to claims 1-2 and 9-11, the phrase of “the bending part” is unclear if reference is to only one or all of the “at least one bending part” of claim 1.  For purposes of compact prosecution the limitations will be interpreted as the at least one bending part.

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2002/0100417) in view of Harkonen (US 2004/0045889).
In regards to claim 1, Suzuki teaches a chemical vapor deposition apparatus comprising:
a reaction tube (110, reaction furnace) in which vapor deposition is performed (fig. 3-4; para. 4-5);
an exhaust gas outlet hole (115) connects to exhaust pipe (160) which connects to a cold trap device (170, bending part), where the cold trap provides a pipe extension part at a lower region of the cold trap device and provides a storage space for the accumulation of material within the cold trap device (fig. 3-4; para. 8-10).
Suzuki does not explicitly teach cold trap device/bending part comprises the pipe-extension part is protruded and extends from the bending part and has a storage space therein, wherein at least one of the bending part has a plurality of the pipe-extension parts.
However, Harkonen teaches a filter (22) which is used to collect material from a vapor stream (para. 17), the filter comprises a flow path (24) between an input (26) and output (28).  Harkonen teaches the flow path comprises a plurality of angled turns (30) which equates to the claimed at least one bending part as noted below.  


    PNG
    media_image1.png
    434
    645
    media_image1.png
    Greyscale

Harkonen teaches the traps/pipe extension parts comprises a first traps/pipe extension part that is located on a line that extends in a gas flow direction of a gas which flow into the traps/pipe extension parts, and a second traps/pipe extension parts which is located on a side which is opposite to the side provided on a flow out direction to which the gas flows out from the angled turns/bending part (annotated fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the filter of Harkonen onto the cold trap device of Suzuki because Harkonen teaches it will provide filter will provide high filtering efficiency and no limit the flow of the vapor stream (para. 40). 
In regards to claim 2, Suzuki and Harkonen as discussed above, where Harkonen teaches the traps/pipe extension parts are located along a line that extends from the flow path which extends in a gas flow direction of a gas which flows into the angled turns/bending part (fig. 2).
In regards to claims 5 and 12, Suzuki and Harkonen as discussed above, but do not explicitly teach a length of the pipe-extension part is 5 to 30 cm or an inner diameter of the exhaust pipe is in a range of 20 mm to 80 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have sized the traps/pipe extension parts to have a length in a range of 5 to 30 cm and exhaust pipe to have an inner diameter in the range of 20 mm to 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)
In regards to claims 6-7, Suzuki and Harkonen as discussed above, where Suzuki teaches the chemical vapor deposition apparatus performs vapor phase growth when supplies reactive gases such as SiH4, SiH2Cl2 and by products may be C2H4, HCl, SiO2, where the chemical vapor deposition apparatus is capable of being epitaxial growth of SiC (fig. 3-4; para. 4-7), where the chemical vapor deposition apparatus is capable of operating in pressure range of 2 to 50-kPa. 
In regards to claim 9, Suzuki and Harkonen as discussed above, where Harkonen teaches the traps/pipe extension parts number of at least 2 (annotated fig. 2).
In regards to claims 10-11, Suzuki and Harkonen as discussed above, where Harkonen teaches the filter comprises an upstream side at an input (26) and a downstream side at output 
In regards to claims 13-15, Suzuki and Harkonen as discussed above, where Harkonen teaches the angled turns/bending part comprises 90-degrees at the area of reference number 34, an acute angle at area labeled #1 and an obtuse angle at area labeled #2 (annotated fig. 2).

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Harkonen does not have a second pipe-extension part which is located on a side which is opposite the side provided on a flow out direction to which the gas flows out from the bending part, and thus does not teach the above feature.
Reference number 34 at FIG. 2 of Harkonen also does not meet the claimed feature since this portion does not have the claimed first pipe-extension part which is located on a line that extends in a gas flow direction of a gas, which flows into the bending part.

In response to Applicant’s arguments, please consider the following comments:
The examiner appreciates the detailed annotated figure provided in the response, however, as indicated in the examiner’s annotated figure of Harkonen above, the first and second pipe-extension parts maybe provided in various areas.  The second pipe-extension part maybe identified at the entry into the filter and the first pipe-extension part maybe identified as shown in 
As the claim does not require the labels to be assigned in a specific order with respect to the flow of gas through the claimed exhaust pipe and assigned to specific order of the claimed bending part(s), the interpretation provided in the annotated figure meets the claim as recited.  For example “a flow out direction to which the gas flow out from the bending part” could be interpreted as gas flow out of the first pipe-extension part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717